Final order confirming report of commissioners unanimously affirmed, with costs. We are of opinion that the mere naked right which the riparian owner may exercise, of applying to the State for a grant of the lands under water in the extended areas, as shown on defendants’ Exhibit 26, is not. property for which compensation must be awarded in addition to the just compensation which has been awarded for the uplands and the lands under water to the line of the commencement of the so-called extended areas. Present — Young, Rich, Kapper, Lazansky and Hagarty, JJ.